Exhibit 10.56

NON-MANAGEMENT DIRECTOR COMPENSATION ARRANGEMENTS

          Effective January 1, 2005, each of the directors who is not an
employee of Pepco Holdings, Inc. ("PHI" or the "Company") or any of its
subsidiaries (a "non-management director") is paid an annual retainer of
$45,000, plus a fee of $2,000 for each Board and Committee meeting attended.
Each non-management director who chairs the Compensation/Human Resources,
Executive or Finance Committee is paid an additional annual retainer of $5,000.
The Lead Director (who is also the Chairman of the Corporate
Governance/Nominating Committee) and the non-management director who chairs the
Audit Committee is paid an additional annual retainer of $7,500. Annual
retainers and Committee Chairman/Lead Director annual retainers are paid in
equal quarterly installments on the first day of each quarter.

          The Company also provides directors with travel accident insurance for
Company-related travel, directors' and officers' liability insurance coverage
and reimburses directors for travel, hotel and other out-of-pocket expenses
incurred in connection with their performance of their duties as directors. The
Company also provides the directors with free parking in the Company's
headquarters building other than in connection with their performance of their
duties as directors.

_________________________________________________________________________